


110 HR 3183 IH: For the relief of Theresa and Stefan

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 3183
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Theresa and Stefan
		  Zajac.
	
	
		1.Permanent resident status for
			 Theresa and Stefan Zajac
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, Theresa and Stefan Zajac shall each be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Theresa or Stefan Zajac enters the United States before
			 the filing deadline specified in subsection (c), he or she shall be considered
			 to have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent residence to Theresa and Stefan Zajac, the Secretary of State shall
			 instruct the proper officer to reduce by 2, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens' birth under section 203(a)
			 of the Immigration and Nationality Act or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 aliens' birth under section 202(e) of such Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe
			 natural parents, brothers, and sisters of Theresa and Stefan Zajac shall not,
			 by virtue of such relationship, be accorded any right, privilege, or status
			 under the Immigration and Nationality Act.
			
